 

Exhibit 10.19

 

FRANCESCA’S HOLDINGS CORPORATION
2011 EQUITY INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”) dated
December 4, 2014 by and between Francesca’s Holdings Corporation, a Delaware
corporation (the “Corporation”), and Michael W. Barnes (the “Grantee”) evidences
the nonqualified stock option (the “Option”) granted by the Corporation to the
Grantee as to the number of shares of the Corporation’s Common Stock first set
forth below.

 

Number of Shares of Common Stock:1   1,000,000
       Award Date:  December 4, 2014

 

Exercise Price per Share:1                              $11.56              Expiration Date:1,2 December 3, 2024

 

Vesting1,2 The Option shall become vested in accordance with the
performance-based and time-based vesting requirements set forth in Section 1 of
the Terms and Conditions of Nonqualified Stock Option (the “Terms”) attached to
this Option Agreement.

 

 

The Option is granted under the Francesca’s Holdings Corporation 2011 Equity
Incentive Plan (the “Plan”) and subject to the Terms (incorporated herein by
this reference) and to the Plan. The Option has been granted to the Grantee in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Grantee. Capitalized terms are defined in the Plan
if not defined herein. The parties agree to the terms of the Option set forth
herein. The Grantee acknowledges receipt of a copy of the Terms, the Plan and
the Prospectus for the Plan. The Option is in full satisfaction of Grantee’s
rights to receive a stock option award pursuant to Sections 9 and 10 of that
certain offer letter dated November 26, 2014 to which the Grantee and the
Corporation are parties.

 

“GRANTEE”

FRANCESCA’S HOLDINGS CORPORATION

a Delaware corporation

 

/s/ Michael W. Barnes       Signature   By: /s/ Kal Malik

 

Michael W. Barnes   Print Name: Kal Malik Print Name    

 

  Title: EVP and Chief Administrative Officer

 

CONSENT OF SPOUSE

 

In consideration of the Corporation’s execution of this Option Agreement, the
undersigned spouse of the Grantee agrees to be bound by all of the terms and
provisions hereof and of the Plan.

 

/s/ Jennifer L. Barnes   12/5/2014   Signature of Spouse   Date  

 



 

1 Subject to adjustment under Section 7.1 of the Plan.

2 Subject to early termination under Sections 1 and 5 of the Terms and Section
7.2 of the Plan.

 

 

 

 

TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION

 

1.Vesting.

 

1.1          Performance-Based and Time-Based Vesting. The Option is subject to
both a time-based vesting requirement and a performance-based vesting
requirement. The total number of shares subject to the Option (subject to
adjustment under Section 7.1 of the Plan) is divided into two separate tranches
as follows: one-half (1/2) of the total number of shares subject to the Option
(rounded to the nearest whole share) will be eligible to vest with respect to a
performance measurement period consisting of the Tranche 1 Performance Period
(the “Tranche 1 Shares”); and one-half (1/2) of the total number of shares
subject to the Option (rounded to the nearest whole share) will be eligible to
vest with respect to a performance measurement period consisting of the Tranche
2 Performance Period (the “Tranche 2 Shares”). The “Tranche 1 Performance
Period” means the three-year period consisting of the Corporation’s 2015, 2016
and 2017 fiscal years (ending on the Saturday closest to January 31 of 2016,
2017 and 2018, respectively). The “Tranche 2 Performance Period” means the
two-year period consisting of the Corporation’s 2018 and 2019 fiscal years
(ending on the Saturday closest to January 31 of 2019 and 2020, respectively).

 

(A)         Vesting of the Tranche 1 Shares. The Tranche 1 Shares shall vest and
become exercisable with respect to all of the shares subject to the Tranche 1
Shares on the last day of the Tranche 1 Performance Period, provided that (1)
the closing price of the Corporation’s Common Stock (in regular trading on The
Nasdaq Stock Market or other principal exchange on which the Corporation’s
Common Stock is then listed or admitted to trade) equals or exceeds twenty
dollars ($20.00) (subject to adjustment pursuant to Section 7) for not less than
sixty (60) trading days during a period of not less than ninety (90) consecutive
trading days during the Tranche 1 Performance Period, and (2) the Grantee
continues to be employed by the Corporation or a Subsidiary through the last day
of the Tranche 1 Performance Period. To the extent the Tranche 1 Shares do not
become eligible to vest in accordance with this Section 1.1(A), such Tranche 1
Shares shall, subject to the Grantee’s continued employment by the Corporation
or a Subsidiary through the last day of the Tranche 1 Performance Period, remain
eligible to vest in accordance with Section 1.1(B) of this Option Agreement
(such shares, the “Carryover Shares”).

 

(B)         Vesting of the Tranche 2 Shares and Carryover Shares. The Tranche 2
Shares (and, if applicable, any Carryover Shares) shall vest and become
exercisable with respect to all of the shares subject to the Tranche 2 Shares
(and, if applicable, any Carryover Shares) on the last day of the Tranche 2
Performance Period, provided that (1) the closing price of the Corporation’s
Common Stock (in regular trading on The Nasdaq Stock Market or other principal
exchange on which the Corporation’s Common Stock is then listed or admitted to
trade) equals or exceeds twenty-five dollars ($25.00) (subject to adjustment
pursuant to Section 7) for not less than sixty (60) trading days during a period
of not less than ninety (90) consecutive trading days during the Tranche 2
Performance Period, and (2) the Grantee continues to be employed by the
Corporation or a Subsidiary through the last day of the Tranche 2 Performance
Period. For purposes of clarity, in no event shall the Tranche 2 Shares become
eligible to vest during the Tranche 1 Performance Period.

 

1

 

 

1.2         Effect of a Qualifying Change in Control. In the event a Qualifying
Change in Control (as defined below) occurs prior to the last day of the Tranche
2 Performance Period and prior to a termination of the Grantee’s employment by
or service to the Corporation or a Subsidiary for any reason, the total number
of shares subject to the Option that are outstanding and unvested as of the date
of such Qualifying Change in Control shall remain eligible to vest and become
exercisable on the first to occur of the following events after such Qualifying
Change in Control (regardless of whether the stock price goals of Section 1.1(A)
or Section 1.1(B), as the case may be, are attained after the date of such
event):

 

(i)          The date the Grantee ceases to be employed by or ceases to provide
services to the Corporation or a Subsidiary due to a termination of the
Grantee’s employment by the Corporation or a Subsidiary without Cause (as
defined below);

 

(ii)         The date the Grantee ceases to be employed by or ceases to provide
services to the Corporation or a Subsidiary due to a termination of employment
by the Grantee for Good Reason (as defined below); and

 

(iii)        The last day of the Tranche 2 Performance Period, subject to the
Grantee’s continuous employment by or service to the Corporation or a Subsidiary
through the last day of the Tranche 2 Performance Period.

 

1.3         Effect of a Change in Control that is Not a Qualifying Change in
Control. Notwithstanding anything contained herein to the contrary, in the event
a Change in Control (as defined below) occurs prior to the last day of the
Tranche 2 Performance Period and such Change in Control does not constitute a
Qualifying Change in Control for purposes of this Option Agreement, the shares
subject to the Option shall terminate to the extent such shares have not become
vested pursuant to Section 1 hereof prior to the Change in Control.

 

1.4         Termination at the End of the Tranche 2 Performance Period. The
Tranche 2 Shares and, if applicable, any Carryover Shares, shall terminate as of
the end of the Tranche 2 Performance Period to the extent such shares have not
become vested pursuant to Section 1 hereof prior to such date.

 

1.5         Defined Terms. The following definitions shall apply for purposes of
this Option Agreement:

 

(i)          “Cause” with respect to the Grantee means the definition of “Cause”
provided in any written offer letter or similar written agreement between the
Grantee and the Corporation or any Subsidiary. If the Grantee is not covered by
such an agreement with the Corporation or a Subsidiary that defines such term,
then “Cause” with respect to the Grantee means that one or more of the following
has occurred:  (A) the Grantee has committed a felony or a crime involving moral
turpitude (under the laws of the United States or any relevant state, or a
similar crime or offense under the applicable laws of any relevant foreign
jurisdiction); (B) the Grantee has engaged in acts of fraud, dishonesty or other
acts of material misconduct in the course of the Grantee’s duties; (C) the
Grantee’s abuse of narcotics or alcohol that, in the reasonable view of the
Board has or may reasonably cause material harm to the Corporation; (D) any
material violation by the Grantee of the Corporation’s written policies that, in
the reasonable view of the Board, causes material harm to the Company; (E) the
Grantee’s material failure to perform or uphold his duties and/or his material
failure to comply with reasonable directives of the Corporation’s Board of
Directors, as applicable; or (F) any material breach by the Grantee of this
Option Agreement or any other contract the Grantee is a party to with the
Corporation or any Subsidiary.

 

2

 

 

(ii)         “Change in Control” with respect to the Grantee means the
definition of “Change in Control” provided in any written offer letter or
similar written agreement between the Grantee and the Corporation or any
Subsidiary. If the Grantee is not covered by such an agreement with the
Corporation or a Subsidiary that defines such term, then “Change in Control”
with respect to the Grantee has the meaning ascribed to such term in the Plan.

 

(iii)        “Good Reason” with respect to the Grantee means the definition of
“Good Reason” provided in any written offer letter or similar written agreement
between the Grantee and Corporation or any Subsidiary. If the Grantee is not
covered by such an agreement with the Corporation or a Subsidiary that defines
such term, then “Good Reason” with respect to the Grantee means the occurrence
(without the Grantee’s consent) of any one or more of the following conditions:
(A) a material diminution by the Company in the Grantee’s rate of base salary;
(B) a material diminution by the Company in the Grantee’s authority, duties, or
responsibilities; (C) a material change in the geographic location of the
Grantee’s principal office with the Corporation (for this purpose, in no event
shall a relocation of such office to a new location that is not more than fifty
(50) miles from the current location of the Corporation’s executive offices
constitute a “material change”); or (D) a material breach by the Corporation of
this Option Agreement; provided, however, that any such condition or conditions,
as applicable, shall not constitute Good Reason unless both (x) the Grantee
provides written notice to the Corporation of the condition claimed to
constitute Good Reason within sixty (60) days of the initial existence of such
condition(s) (such notice to be delivered in accordance with Section 8), and (y)
the Corporation fails to remedy such condition(s) within thirty (30) days of
receiving such written notice thereof; and provided, further, that in all events
the termination of the Grantee’s employment with the Corporation shall not
constitute a termination for Good Reason unless such termination occurs not more
than one hundred and twenty (120) days following the initial existence of the
condition claimed to constitute Good Reason.

 

(iii)        “Qualifying Change in Control” means a Change in Control pursuant
to which the value of a share of the Corporation’s Common Stock upon (or
immediately prior to, as the case may be) such Change in Control is equal to or
greater than One Hundred Forty Percent (140%) of the Exercise Price per share of
the Option (after giving effect to any adjustments pursuant to Section 7).

 

(iv)        “Severance Date” means the last day that the Grantee is employed by
or provides services to the Corporation or a Subsidiary.

 

3

 

 

(v)         “Total Disability” means a “permanent and total disability” (within
the meaning of Section 22(e)(3) of the Code or as otherwise determined by the
Administrator).

 

2.           Limits on Exercise; Incentive Stock Option Status.

 

The Option may be exercised only to the extent the Option is vested and
exercisable.

 

·Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.

 

·No Fractional Shares. Fractional share interests shall be disregarded, but may
be cumulated.

 

·Minimum Exercise. No fewer than 100 shares of Common Stock (subject to
adjustment under Section 7.1 of the Plan) may be purchased at any one time,
unless the number purchased is the total number at the time exercisable under
the Option.

 

·Nonqualified Stock Option. The Option is a nonqualified stock option and is
not, and shall not be, an incentive stock option within the meaning of Section
422 of the Code.

 

3.           Continuance of Employment/Service Required; No Employment/Service
Commitment.

 

Except as expressly provided in Section 1 of this Option Agreement, the vesting
schedule applicable to the Option requires continued employment or service
through each applicable vesting date as a condition to the vesting of the
applicable installment of the Option and the rights and benefits under this
Option Agreement. Employment or service for only a portion of the vesting
period, even if a substantial portion, will not (except as expressly provided in
Section 1) entitle the Grantee to any proportionate vesting or avoid or mitigate
a termination of rights and benefits upon or following a termination of
employment or services as provided in Section 5 below or under the Plan.

 

Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Corporation or any of its Subsidiaries,
affects the Grantee’s status, if he is an employee, as an employee at will who
is subject to termination without cause, confers upon the Grantee any right to
remain employed by or in service to the Corporation or any Subsidiary,
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment or service, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Grantee’s other
compensation.

 

4.           Method of Exercise of Option.

 

The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:

 

4

 

 

·a written notice stating the number of shares of Common Stock to be purchased
pursuant to the Option or by the completion of such other administrative
exercise procedures as the Administrator may require from time to time;

 

·payment in full for the Exercise Price of the shares to be purchased in cash,
check or by electronic funds transfer to the Corporation, or (subject to
compliance with all applicable laws, rules, regulations and listing requirements
and further subject to such rules as the Administrator may adopt as to any
non-cash payment) in shares of Common Stock already owned by the Grantee, valued
at their fair market value (as determined under the Plan) on the exercise date;

 

·any written statements or agreements required pursuant to Section 8.1 of the
Plan; and

 

·satisfaction of the tax withholding provisions of Section 8.5 of the Plan.

 

The Administrator also may, but is not required to, authorize a non-cash payment
alternative pursuant to the terms of the Plan.

 

5.           Early Termination of Option.

 

5.1           Expiration Date. Subject to earlier termination as provided in
Section 1 and below in this Section 5, the Option will terminate on the
“Expiration Date” set forth on the cover page of this Option Agreement (the
“Expiration Date”).

 

5.2           Possible Termination of Option upon Certain Corporate Events. The
Option is subject to termination in connection with certain corporate events as
provided in Section 7.2 of the Plan.

 

5.3           Termination of Option upon a Termination of Grantee’s Employment
or Services. Subject to earlier termination on the Expiration Date of the Option
or pursuant to Section 5.2 above and subject to accelerated vesting as provided
in Sections 1.2 above, if the Grantee ceases to be employed by or ceases to
provide services to the Corporation or a Subsidiary, the following rules shall
apply:

 

·other than as expressly provided below in this Section 5.3, (a) the Grantee
will have until the date that is 3 months after his Severance Date to exercise
the Option (or portion thereof) to the extent that it was vested on the
Severance Date, (b) the Option, to the extent not vested on the Severance Date,
shall terminate on the Severance Date, and (c) the Option, to the extent
exercisable for the 3-month period following the Severance Date and not
exercised during such period, shall terminate at the close of business on the
last day of the 3-month period;

 

·if the termination of the Grantee’s employment or services is the result of the
Grantee’s death or Total Disability, (a) the Grantee (or his beneficiary or
personal representative, as the case may be) will have until the date that is 12
months after the Grantee’s Severance Date to exercise the Option (or portion
thereof) to the extent that it was vested on the Severance Date, (b) the Option,
to the extent not vested on the Severance Date, shall terminate on the Severance
Date, and (c) the Option, to the extent exercisable for the 12-month period
following the Severance Date and not exercised during such period, shall
terminate at the close of business on the last day of the 12-month period;

 

5

 

 

·if the Grantee’s employment or services are terminated by the Corporation or a
Subsidiary for Cause, the Option (whether vested or not) shall terminate on the
Severance Date.

 

In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 1 and Section 5.2 of this
Option Agreement. The Administrator shall be the sole judge of whether the
Grantee continues to render employment or services for purposes of this Option
Agreement.

 

6.           Non-Transferability.

 

The Option and any other rights of the Grantee under this Option Agreement or
the Plan are nontransferable and exercisable only by the Grantee, except as set
forth in Section 5.7 of the Plan.

 

7.           Adjustments Upon Specified Events.

 

Upon the occurrence of certain events relating to the Corporation’s stock
contemplated by Section 7.1 of the Plan, the Administrator shall make
adjustments in accordance with such section in the number and kind of securities
that may become vested under the Option as well as the stock price vesting
hurdles set forth in this Option Agreement.

 

8.           Notices.

 

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s payroll records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Grantee is no longer employed by the Corporation or a
Subsidiary, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 8.

 

9.           Plan.

 

The Option and all rights of the Grantee under this Option Agreement are subject
to the terms and conditions of the Plan, incorporated herein by this reference.
The Grantee agrees to be bound by the terms of the Plan and this Option
Agreement (including these Terms). The Grantee acknowledges having read and
understanding the Plan, the Prospectus for the Plan, and this Option Agreement.
Unless otherwise expressly provided in other sections of this Option Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Administrator do not and shall not be deemed to create any rights in the Grantee
unless such rights are expressly set forth herein or are otherwise in the sole
discretion of the Board or the Administrator so conferred by appropriate action
of the Board or the Administrator under the Plan after the date hereof.

 

6

 

 

10.          Entire Agreement.

 

This Option Agreement (including these Terms) and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. The Plan and this Option Agreement may be amended pursuant to
Section 8.6 of the Plan. Such amendment must be in writing and signed by the
Corporation. The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Grantee hereunder, but no such waiver shall operate as or be
construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.

 

11.          Governing Law.

 

This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.

 

12.         Effect of this Agreement.

 

Subject to the Corporation’s right to terminate the Option pursuant to Section
7.2 of the Plan, this Option Agreement shall be assumed by, be binding upon and
inure to the benefit of any successor or successors to the Corporation.

 

13.         Counterparts.

 

This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

14.         Section Headings.

 

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.

 

15.         Waiver of Jury Trial.

 

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM AGAINST OUT OF OR RELATING TO THE PLAN OR
THIS OPTION AGREEMENT (INCLUDING THESE TERMS).

 

7

 

 

16.         Clawback Policy.

 

The Option is subject to the terms of the Corporation’s recoupment, clawback or
similar policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
require repayment or forfeiture of the Option and repayment for forfeiture of
any shares of Common Stock or other cash or property received with respect to
the Option (including any value received from a disposition of the shares
acquired upon exercise of the Option).

 

8

 